DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al [US 2011/0036247A1] in view of Vasby [Pat. No. 2,972,239] and Cocchi et al [US 2016/0113305A1].
Bravo et al teach a pasteurizing apparatus and method comprising a first cylindrical container (Figure 3, #11), a second container which feeds the first container (paragraph 0067; Figure 3, #13), a helical stirrer within the first container (Figure 3, #23), a thermal system in the form of a heat exchanger around the first container (Figure 3, #21), a first inlet end (Figure 3, #13), a second outlet end (Figure 3, #15), a drive and control unit in the form of a temperature sensor which controls operation of an outlet valve and the heat exchanger (Figure 3, #17, 35; paragraph 0042), a pasteurization temperature of about 85°C (paragraph 0069), a third container with a second helical stirrer (Figure 3, #12, 24), the third container surrounded by a second heat exchanger (Figure 3, #12, 21’), the third container having an first inlet end and second outlet end (Figure 3, #14, 16), the third container cooling the pasteurized food coming directly from the first container (paragraph 0053), the second feed container, first container, and third container flowingly connected in series (Figure 3; paragraph 0067), and an embodiment where the first container is switchable between a heating configuration and a cooling configuration (Figure 1, #11; paragraph 0043-0045).
Regarding apparatus claim 5, the claimed temperature of 60-75°C is simply a preferred method of using the claimed apparatus. The device of Bravo et al was capable of reaching this temperature range as evidenced by the disclosure of a pasteurization temperature of 85°C (paragraph 0069) by Bravo et al.
Bravo et al do not explicitly recite the first stirrer having a second portion with a radial blade (claim 1, 12) and a recirculation duct (claim 1, 12), and a temperature of 60-75°C (claim 14).
Vasby teaches an ice cream system comprising a feed container (Figure 1, #10), a cylindrical container with a heat exchanger in the wall (Figure 1, #11-12), and a stirrer with a radial blade at the inlet end and a helical portion at the outlet end (Figure 1, #261, 16, 39).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed radial blade into the invention of Bravo et al, in view of Vasby, since both are directed to ice cream systems, since Bravo et al already included a cylindrical container with a helical stirrer (Figure 1, #23), since ice cream systems commonly included a cylindrical container with a stirrer with a radial blade at the inlet end and a helical portion at the outlet end (Figure 1, #261, 16, 39) as shown by Vasby, since the radial blades of Vasby provided beneficial whipping and injection of air (column 2, lines 33-39), since many consumers desired ice cream with a creamy texture provided by air injection or overrun, and since a suitable whipped ice cream product would have provided increased demand for the product of Bravo et al.
Cocchi et al teach a pasteurization method reaching a temperature of 65-85°C (paragraph 0079) and a recirculation duct for pasteurization (Figure 2, #18, 10). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature and recirculation duct into the invention of Bravo et al, in view of Cocchi et al, since both are directed to methods of pasteurizing ice cream, since Bravo et al already included a pasteurization temperature of about 85°C (paragraph 0069), since ice cream pasteurization methods commonly used a temperature of 65-85°C (paragraph 0079) as shown by Cocchi et al, since a lower pasteurization temperature would have reduced the risk of altering the flavor of the ice cream of Bravo et al, since ice cream pasteurization systems commonly included a recirculation duct (Figure 2, #18, 10) as shown by Cocchi et al, and recirculating the ice cream during pasteurization would further ensured that the ice cream was uniformly and adequately heated in the system of Bravo et al.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al (‘247), in view of Cocchi et al and Vansby, as applied above, and further in view of Bravo et al [US 2010/0139500A1].
Bravo et al (‘247), Vansby, and Cocchi et al teach the above mentioned components. Bravo et al (‘247) do not explicitly recite an open-top tub (claim 2). Bravo et al (‘500) teach a pasteurization apparatus comprising a feed container in the form of an open-top tub (Figure 1, #12). It would have been obvious to one of ordinary skill in the art to incorporate the claimed open-top tub into the invention of Barvo et al (‘247), in view of Bravo et al (‘500), since both are directed to food pasteurization systems, since Bravo et al (‘247) already included a feed container (paragraph 0067) but simply did not describe it in detail, since food pasteurization systems commonly included an open-top tub as the food container (Figure 1, #12) as shown by Bravo et al (‘500), and since an open-top container would be more easily filled with ingredients as compared to a container with a secured lid.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the material flow and structures as shown by Figure 3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims merely recite “the second container is flowably connected to the first container and to the third container”. Bravo et al teach the second feed container, first container, and third container flowingly connected in series (Figure 3; paragraph 0067).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792